     Case 4:08-cr-00315-WTM-CLR Document 1730 Filed 04/01/21 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


UNITED STATES OF AMERICA


V.                                                CASE NO. CR408-315


ANTONIO DAWON WOODLEY,

       Defendant.



                                      ORDER


       Before   the    Court     is   Defendant      Antonio    Dawon       Woodley's

Motion Pursuant to Rule 60(b) (Doc. 1725), which the Government

has opposed (Doc. 1729).^ In his motion. Defendant seeks relief
from   the   Court's     order     (Doc.     1547)   denying    him     a    sentence

reduction (Doc. 1725 at 1). As the Government noted in its

response. Federal Rule of Civil Procedure 60(b) does not apply
in   criminal   cases.     (Doc.      1729   at   1);   see    United       States   v.

Mosavi, 138 F.3d 1365, 1366 (11th Cir. 1998) ('^Rule 60(b) simply

does not provide for relief from judgment in a criminal case . .

. ."); United States v. Diaz, 359 F. App'x 965, 966 (11th Cir.

2010) (finding district court lacked jurisdiction to entertain



1 Defendant has also filed a separate motion titled, ''Motion:
Order to Show Cause of Why Petitioner Rule 60(b) Motion Was Not
Answered." (Doc. 1724.) In this motion. Defendant requests that
the Court explain why it did not rule on a Rule 60(b) motion
Defendant claims to        have filed in 2017. (Id. at 1.)                  Defendant
did not identify the Rule 60(b) motion he is referring to, and
the Court cannot locate the motion on the docket. Accordingly,
Defendant's motion (Doc. 1724) is DENIED.
   Case 4:08-cr-00315-WTM-CLR Document 1730 Filed 04/01/21 Page 2 of 2



Rule   60(b)   motion    brought   in   a   criminal   case).   Accordingly,

Defendant's motion pursuant to Rule 60(b) (Doc. 1725) is DENIED.

       so ORDERED this   /rday      of April 2021.




                                    WILLIAM T. MOORE, JFT.
                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF GEORGIA
